Citation Nr: 1760429	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, distal fractures of the radius and ulna, left wrist (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the VA RO in New York, New York.

This case was previously before the Board, most recently in February 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left wrist disability is manifested by limitation of motion and painful motion; and is not productive of malunion, nonunion, loss of bone substance, marked deformity, or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5212 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she should have a higher rating for left wrist disability because her level of impairment is worse than contemplated by the currently assigned rating.

At a September 2009 VA examination, the Veteran reported that her left wrist pain had progressively gotten worse over time.  She reported that she sought treatment at the VA Medical Center, where she had been a writ splint and Motrin.  She also reported that she occasionally treated her left wrist pain by icing.  The Veteran reported that her pain was sharp in nature and was generally an 8 out of 10 in intensity.  She reported that her pain was present daily and that she experienced weakness, stiffness, and swelling.  She denied experiencing heat, redness, locking, and instability.  The examiner noted that fatigability and lack of endurance were difficult to assess because the Veteran did not use her left hand very often.  The Veteran denied flare-ups.  The Veteran reported difficulties carrying groceries with her left hand and activities for which she was required to grip with her left hand, like holding a jar to open it with her right hand.  

Upon physical examination, the Veteran was noted to be right-handed.  There was a slight bony deformity of a 5 degree radial angulation consistent with a prior fracture.  There was no edema, redness, heat, instability, abnormal movement, or guarding of movement present.  There was some mild diffuse tenderness, and moderate tenderness specifically on the ulnar aspect of the left wrist.  Range of motion measurements were as follows: dorsiflexion to 60 degrees, palmar flexion to 60 degrees, radial deviation to 15 degrees, and ulnar deviation to 40 degrees.  The examiner noted that there was pain at the end range of dorsiflexion.  Right wrist range of motion measurements were taken for comparison purposes and were noted to be normal.  X-rays of the left wrist did not reveal any significant bone or joint abnormalities.  The examiner diagnosed residuals of left wrist distal radial fracture, and acute left wrist sprain.   The examiner noted that additional functional limitations of the left wrist due to pain, weakness, fatigability, lack of endurance, incoordination, or flare-ups could not be determined without resorting to speculation.   

An April 2010 upper extremity magnetic resonance imaging scan (MRI) report found no evidence of acute fracture or dislocation, and noted a few, very small-in-size degenerative cysts within the lunate and capitate bones.  The report noted a tear of the triangular fibrocartilage complex (TFCC) was suspected.  A June 2010 VA follow-up treatment note acknowledged the MRI findings, to include the TFCC tear.  The treatment provider recommended an injection in the TFCC region to treat the Veteran's left wrist pain, but she refused.  Further, VA treatment notes at that time showed the Veteran had reduced ROM of the left wrist when compared to the September 2009 VAX findings: 45 degrees of palmar flexion and dorsiflexion in June 2010.

At a September 2014 VA examination, the Veteran reported pain with sustained activities of the left wrist and flare-ups that impacted her left wrist function.  On physical examination, left wrist range of motion measurements were as follows: palmar flexion to 70 degrees, without objective evidence of painful motion; and dorsiflexion to 70 degrees, with pain at 70 degrees.  Right wrist range of motion measurements were taken for comparison purposes and they were found to be normal without objective evidence of pain.  There was no additional limitation of motion following repetition.  Left wrist functional impairment was noted to consist of pain.  There was pain on palpation of the left wrist.  Muscle strength testing was normal and there was no ankylosis of the left wrist.  The examiner noted that there was no additional limitation or functional loss during flare-ups or following repetitive use.  X-rays of the left wrist revealed mild joint space narrowing involving the radiocarpal articulation, but there was no evidence of fracture of dislocation, or cortical destruction or abnormal bone mineralization.  X-rays did show evidence of mild degenerative changes in the left wrist joint, which the examiner attributed to the Veteran's service-connected left wrist disability.

At a March 2017 VA examination, the Veteran reported constant left wrist pain that was a 7 out of 10 in intensity.  She reported that her left wrist pain was aggravated by heavy lifting and carrying, but she denied flare-ups.  At that time, the Veteran stated she was not receiving treatment or taking any medication for her left wrist pain, but confirmed that she was maintaining a home exercise program.  The Veteran denied any flare-ups of left wrist pain.  The Veteran reported that she avoided lifting more than 20 pounds with her left arm.  

On physical examination, the Veteran was noted to be right handed.  Range of motion measurements of the left wrist were as follows: palmar flexion to 50 degrees, dorsiflexion to 40 degrees, ulnar deviation to 30 degrees, and radial deviation 20 degrees.  The examiner noted that the limitations of motion noted were the result of pain.  There was tenderness to palpation of the dorsal wrist that was noted to be a 7 out of 10 in intensity.  Right wrist range of motion measurements were taken for comparison purposes and were noted to be normal.  There was no ankylosis of the left wrist.  X-rays revealed degenerative arthritis of the left wrist, but no other significant diagnostic test findings or results were noted.  The examiner noted that there was pain on passive motion and pain on nonweight-bearing when compared to the opposing joint.  The examiner noted that as the Veteran was not having a flare-up, it would be speculative to report any additional limitation of function due to pain, weakness, fatigability, or incoordination during a flare-up or following repetition.  

The Board noted that despite the fact that the examiner could not provide an opinion regarding additional functional impairment during a flare-up or following repetition, the examination is still adequate even with consideration of the United States Court of Appeals for Veterans Claims (Court) decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this regard, the Board notes that the criteria for a higher rating for the left wrist include physical findings such as malunion, nonunion, loss of bone substance, fusion, or ankylosis.  Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating for the Veteran's left wrist disability is warranted.  Therefore, the March 2017 VA examination report is adequate for rating purposes despite the Court's decision in Sharp. 

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her left wrist disability.  A 10 percent evaluation was originally assigned for limited and painful motion.  In this regard, there has been no significant change in the manifestation of the disability.  There is no evidence of record showing that the Veteran has nonunion in her wrist, loss of bone substance, or marked deformity.  In fact, the Veteran has been noted to have a very slight deformity in her left wrist, limitation of motion, and pain on motion.  The Veteran has reported increased pain on extended use of her left wrist, but that limitation of function was contemplated by the examiner when reporting limitation of motion.  Further, the Veteran's painful motion was contemplated when she was assigned the current 10 percent rating.  Therefore, a rating in excess of 10 percent for the left wrist disability is not warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5212 (2017).

The Board has also considered whether a higher rating should be assigned under a different diagnostic code pertaining to the wrist. However, there is no evidence that the Veteran has malunion, nonunion, loss of bone substance, significant limitation of motion, bone fusion, or ankylosis.  Therefore, the Board finds that there is no basis for assignment of a higher rating under another diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5214, 5215.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating in excess of 10 percent for a left wrist disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


